DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 drawn to claims 1-12 in the reply filed on 06/20/2022 is acknowledged.

Claim Status 
	Claims 1-130 are pending.
	Claims 13-130 are withdrawn as being drawn to an unelected invention.
	Claims 1-12 are examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitford, Hybrid breeding in wheat: technologies to improve hybrid wheat seed production, Journal of Experimental Botany, Col. 64, No. 18, Pages 5411-5428, 2013.  
	Independent claim 1 is drawn to a method of restoring male fertility in a male sterile wheat plant.  The major steps of the method are summarized as follows:
1.  Introducing into a male sterile (homozygous ms45 mutant plant) a donor chromosomal component which comprises a plant derived polynucleotide that confers a marker phenotype linked to a male-fertility restoration locus.  This portion of the claim includes crossing a ms45 homozygous mutant plant with a male fertile plant which has a phenotypic marker linked to the wild type Ms45 allele.  Additionally, the instant specification notes that the plant phenotypic marker may relate to the physiology or morphology of the plant (Instant specification, page 5, Lines 27-28) and is endogenous with respect to the plant restoration donor chromosomal component and male-fertility locus (Instant specification, page 4, Lines 26-28).  
2. Restoring male-fertility to the male-sterile wheat plant by functionally complementing the ms45 male-sterile phenotype with the donor chromosomal component, resulting in a male-fertile progeny plant. 
	With respect to claim 1, Whitford discloses a method of restoring male fertility in a male-sterile wheat plant (In panel G of Figure 4 Whitford discloses the seed production technology (SPT) breeding strategy, which restores male fertility in a male sterile homozygous ms45 mutant by crossing a homozygous mutant for ms45 with a fertile line to produce a fertile hybrid)(Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last full Paragraph), the method comprising: (a) introducing into a male-sterile wheat plant (the ms45 homozygous mutant described by Whitford is male-sterile), a plant restoration donor chromosomal component comprising a plant-derived polynucleotide that confers a plant phenotypic marker linked to a male-fertility restoration locus (The method of Whitford involves maintaining a male sterile ms45 homozygous mutant using a fertile maintainer line that comprises a pollen germination inhibitor, a seed color gene, and a fertility restorer gene which allows for a population of male sterile plants to be maintained which can then be crossed with a fertile father line in order to restore fertility to the male sterile plants and generate a fertile F1 hybrid plant.  The donor chromosomal component is the wild type chromosome from the fertile father line and contains the male-fertility restoration locus which also acts as a plant phenotypic marker because those plants with this chromosomal component show a morphological phenotype, male sterility which allows for plants possessing this chromosomal component to be identified)(Whitford, Page 5418, Figure 4, Panel G), wherein the male-sterile wheat plant comprises one or more homozygous mutations of a Ms45 male-fertility polynucleotide that causes male sterility (The male sterile mother line of Whitford is homozygous for ms45 alleles)(Whitford, Page 5418, Figure 4, Panel G); and (b) restoring male-fertility to the male-sterile wheat plant by the complementation of the Ms45 male-sterile phenotype by the plant restoration donor chromosomal component(Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last Full Paragraph), wherein expression of the plant restoration donor chromosomal component functionally complements the male-sterility phenotype from the one or more homozygous Ms45 mutations in the male-sterile wheat plant so that the male-sterile wheat plant becomes male-fertile(Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last Full Paragraph).
	With respect to claim 2, Whitford discloses  the method of claim 1 (See above), wherein expression of the male-fertility restoration locus functionally complements the male-sterility phenotype from the one or more homozygous Ms45 mutations in the male-sterile wheat plant (Whitford discloses that crossing the male sterile mother line with the fertile father line leads to a fertile F1 hybrid)(Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last Full Paragraph).
	With respect to claim 3, Whiteford discloses the method of claim 1 (See above), wherein the plant-derived polynucleotide that confers the plant phenotypic marker is located on the same chromosomal arm of the plant restoration donor chromosomal component as the male-fertility restoration locus and not separated by a centromere(Whitford discloses that the male fertility restorer (Wild type Ms45 gene) is used to select plant that have been complemented (Fertile F1 Hybrids), in this case the plant phenotypic marker and the male-fertility restoration locus are the same allele and therefore are not separated by a centromere and are on the same chromosomal arm.  Whitford additionally discloses that a visual marker can be associated with the male-sterile mutant locus which would make it easier to identify those plants which are male sterile or male fertile)(Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last Full Paragraph; Whitford, Page 5420, Column 2, Last Full Paragraph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitford, Hybrid breeding in wheat: technologies to improve hybrid wheat seed production, Journal of Experimental Botany, Col. 64, No. 18, Pages 5411-5428, 2013.
With respect to claims 9-12, Whitford discloses all of the limitations of claim 1 (See above).  Additionally, Whitford teaches that male sterility can be modified by crossing  wheat with related species such as Aegilops, Hordeum, and Secale (Whitford, Page 5417, Column 2, Last Paragraph).  Whitford also teaches the use of the 4E chromosome to complement the male sterility and mark seeds with a dark blue color (Whitford, Page 5418, Figure 4, Panel C).  Whitford also discloses the use of a colored marker gene (Blue Kernel Color from chromosome 4E from Elytrigia elongate)(Whitford, Page 5421, Column 1, Paragraph 2).  
With respect to claims 9-12, Whitford does not teach a donor chromosomal element from Thinopyrum, Aegilops, Secale, Haynaldia, Elyymus, or Hordeum, a donor chromosomal component of 4E, 4EL, or 4H from Aegilops, Secale, Haynaldia, or Hordeum, the plant phenotypic marker is a marker for color, physiology, or morphology of the seed, and wherein the color marker is blue aleurone, P gene, anthocyanin, or Kala 4.
At the time of filing it would have been obvious for the ordinary artisan to combine the teachings of Whitford to arrive at the instant invention.  This would have been obvious because Whitford teaches the use of the 4E chromosome as a molecular marker to select specific seed and it would have been obvious to the ordinary artisan to cross this marker into the fertile father line of Whitford and to use that chromosome to restore male fertility in plants because it would simplify the selection process and allow for male fertile seed to be selected at the seed stage instead of having to grow plants to maturity.  This would have been motivating to the ordinary artisan because it would allow for the rapid selection of seed which saves time and money in an agricultural setting.
Additionally, it would have been obvious to the ordinary artisan at the time of filing to cross male-sterile wheat with a closely related species such as Aegilops, Hordeum, or Secale in order to modify male sterility.  This would have been obvious because Whitford teaches that crosses between closely related species and wheat have been shown to modulate male sterility phenotypes and certain chromosomes in closely related species have been shown to complement the male sterile phenotype (Rye).   The ordinary artisan would have been motivated to generate these crosses in order to create a system to modify the sterility/fertility phenotype in wheat which would be incredibly useful in breeding programs which rely heavily on the generation of larger populations of male sterile plants to control hybridization and would therefore have agricultural and economic importance.  Therefore claims, 9-12 are rejected as being obvious under Whitford. 
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitford, Hybrid breeding in wheat: technologies to improve hybrid wheat seed production, Journal of Experimental Botany, Col. 64, No. 18, Pages 5411-5428, 2013 in view of Hossain, Fertility Compensation of Cornerstone Male Sterility of Wheat By Rye, Genetics Society of America, 1983.
With respect to claims 4-7, Whitford discloses all of the limitations of claim 1 (see above).  Additionally, Whitford restores fertility through a genetic cross and not through recombination (Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last Full Paragraph; Whitford, Page 5420, Column 2, Last Full Paragraph).  
With respect to claims 4-7, Whitford does not teach a donor chromosomal component from a species that is different than the wheat species of the male-sterile wheat plant, a non-wheat plant, or a wheat, barley, oat, wheatgrass, or rye plant.  
	With respect to claims 4-7, Hossain teaches that the genome of Rye is known to compensate for the lost male-fertility genes of wheat from chromosome arm 4Aalpha in the Cornerstone male-sterility mutant (Hossain, Abstract).                               
	At the time of filing it would have been obvious for one of ordinary skill in the art to use Rye chromosomes as done in Hossain to complement the Ms45 phenotype as done in Whitford.  This would have been obvious because the use of a male sterile system allows for improved wheat breeding and the generation of hybrid crops showing heterosis and the complementation of the phenotype is important in breeding strategies, particularly as a male parent and rye has long been used as a parent to complement the wheat male sterility phenotype.  This would have been motivating to the ordinary artisan because the use Rye to complement the male sterility phenotype of wheat has been shown to be effective and efficient and would allow for the generation of an agriculturally and economically important wheat breeding system.  Therefore, claims 4-7 are rejected as being obvious under Whitford in view of Hossain.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitford, Hybrid breeding in wheat: technologies to improve hybrid wheat seed production, Journal of Experimental Botany, Col. 64, No. 18, Pages 5411-5428, 2013 in view of Hossain, Fertility Compensation of Cornerstone Male Sterility of Wheat By Rye, Genetics Society of America, 1983 and Zeven, Wheats with Purple and blue grains: a review, Euphytica, 1991.
With respect to claim 8, Whitford in view of Hossain collectively teach all of the limitations of claim 1 (See above).  Additionally, Hossain teaches that the use of a blue selectable marker has useful roles in male sterile wheat breeding strategies (Whitford, Page 5418, Figure 4, Panel G; Whitford, Page 5419, Last Full Paragraph; Whitford, Page 5420, Column 2, Last Full Paragraph). 
With respect to claim 8, Whitford and Hossain collectively or individually do not teach the use of a male donor plant from Sebesta Blue, Blue Sando, Blue Baart, Blue Onas, Blue 1, PBB, or Blue Norco.

With respect to claim 8, while Zeven teaches that the expression of blue grain characteristic may not be suitable as a marker because their expression is often erratic, it follows that by saying that both Purple and blue-grain markers could be used in studies to measure cross pollination and gametic transmission and could be useful in the production of hybrid seeds, particularly in systems using male sterile plants.  
	At the time of filing it would have been obvious to the ordinary artisan to modify the method of Whitford in view of Hossain to use the Blue Sando plants of Zeven as the male fertile parent in order to be able to identify male fertile progeny in future generations.  This would have been obvious because Zeven clearly teaches that it would be beneficial to use the blue color of this variety in order to identify male sterile/fertile plants which would allow for more rapid breeding.  This would have been both economically and agriculturally motivating to the ordinary artisan.  Therefore claim 8 is rejected as being obvious under Whitford in view of Hossain and Zeven. 
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663